On Petition for a Rehearing.
Hammond, J.
The petition for a rehearing having been overruled, the appellee has filed his petition, supported by a very earnest argument, asking that the order overruling his application for a rehearing be vacated.
We have re-examined the record and carefully compared it with the foregoing opinion, and find that the opinion contains a correct statement of the record. There can be no difference, *473practically, whether the appellee bases his claim for recovery upon the appellant’s liability as a common carrier or upon the express contract set out in the special findings of the court, as, in our opinion, such special findings of fact show that the appellant was not liable upon either ground. The appellee’s loss -resulted from causes over which the appellant had no control,’ and against which no care or prudence could have provided; and the special findings show that the appellee’s property had all the care and attention that, under the circumstances, an ordinarily careful man would have bestowed upon his own property.
Without deciding whether, in any event, the appellee’s present motion should be entertained, we are of the opinion that it should be overruled, for the reason that the conclusion reached by this court in its former opinion was correct.
Motion overruled.